         Case 3:19-cv-01484-WHA Document 22 Filed 05/03/19 Page 1 of 6



 1   Carolyn H. Cottrell (SBN 166977)
     Ori Edelstein (SBN 268145)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY
     WOTKYNS LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, California 94608
 5   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
 6   ccottrell@schneiderwallace.com
     oedelstein@schneiderwallace.com
 7   mlim@schneiderwallace.com
 8   Attorneys for Plaintiffs, the Collective,
     and putative Classes
 9
     Additional Counsel on the following page
10

11                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
12

13   PAUL MONPLAISIR, JACKY CHARLES,                          Case No. 3:19-cv-01484-WHA
     and STERLING FRANCOIS, on behalf of
14   themselves and all others similarly situated,            NOTICE OF FILING OF CONSENT TO
                                                              JOIN COLLECTIVE ACTION
15                      Plaintiffs,
16            vs.
17   INTEGRATED TECH GROUP, LLC and                           Judge: Hon. William Alsup
     ITG COMMUNICATIONS LLC,
18                                                            Complaint Filed: March 21, 2019
                        Defendants.                           Trial Date:   None
19

20

21

22

23

24

25

26

27

28


                            NOTICE OF FILING CONSENT TO JOIN COLLECTIVE ACTION
                    Monplaisir, et al. v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
         Case 3:19-cv-01484-WHA Document 22 Filed 05/03/19 Page 2 of 6



 1   Sarah R. Schalman-Bergen (admitted pro hac vice)
     Stacy Savett (pro hac vice to be submitted)
 2   Shoshana Savett (pro hac vice to be submitted)
     Krysten L. Connor (pro hac vice submitted)
 3   BERGER MONTAGUE PC
     1818 Market Street, Suite 3600
 4   Philadelphia, Pennsylvania 19103
     Telephone: (215) 875-3000
 5   Facsimile: (215) 875-4604
 6   Attorneys for Plaintiffs, the Collective,
     and putative Classes
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                          NOTICE OF FILING CONSENT TO JOIN COLLECTIVE ACTION
                  Monplaisir, et al. v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
         Case 3:19-cv-01484-WHA Document 22 Filed 05/03/19 Page 3 of 6



 1               NOTICE OF FILING CONSENT TO JOIN COLLECTIVE ACTION
 2         Plaintiffs Paul Monplaisir, Jacky Charles, and Sterling Francois, individually and on behalf
 3   of all persons similarly situated, hereby file the following Opt-In Consent Form, submitted
 4   herewith as Exhibit 1, pursuant to the Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq.
 5                            CONSENT TO JOIN COLLECTIVE ACTION
 6        EXHIBIT NUMBER                                NAME                           OPT-IN NUMBER
 7                  1                                 Djeff Noel                                 39
 8

 9

10   Date: May 3, 2019                          Respectfully submitted,
11
                                                /s/ Carolyn H. Cottrell
12                                              Carolyn H. Cottrell
                                                Ori Edelstein
13                                              Michelle S. Lim
                                                SCHNEIDER WALLACE
14                                              COTTRELL KONECKY
                                                WOTKYNS LLP
15
                                                Sarah R. Schalman-Bergen (admitted pro hac vice)
16                                              Stacy Savett (pro hac vice to be submitted)
                                                Shoshana Savett (pro hac vice to be submitted)
17                                              Krysten L. Connor (pro hac vice submitted)
                                                BERGER & MONTAGUE, P.C.
18
                                                Attorneys for Plaintiffs, the Collective,
19                                              and putative Classes
20

21

22

23

24

25

26

27

28

                                                            1
                         NOTICE OF FILING CONSENT TO JOIN COLLECTIVE ACTION
                 Monplaisir, et al. v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
          Case 3:19-cv-01484-WHA Document 22 Filed 05/03/19 Page 4 of 6



 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that on May 3, 2019, I electronically filed the foregoing document with the
 3
     Clerk of the Court using the Court's CM/ECF system, which will send a notice of electronic filing
 4
     to all CM/ECF participants.
 5

 6

 7

 8
     Date: May 3, 2019                           Respectfully submitted,
 9

10                                               /s/ Carolyn H. Cottrell
                                                 Carolyn H. Cottrell
11                                               Ori Edelstein
                                                 Michelle S. Lim
12                                               SCHNEIDER WALLACE
                                                 COTTRELL KONECKY
13                                               WOTKYNS LLP
14                                               Sarah R. Schalman-Bergen (admitted pro hac vice)
                                                 Stacy Savett (pro hac vice to be submitted)
15                                               Shoshana Savett (pro hac vice to be submitted)
                                                 Krysten L. Connor (pro hac vice submitted)
16                                               BERGER & MONTAGUE, P.C.
17                                               Attorneys for Plaintiffs, the Collective,
                                                 and putative Classes
18

19

20

21

22

23

24

25

26

27

28

                                                             2
                          NOTICE OF FILING CONSENT TO JOIN COLLECTIVE ACTION
                  Monplaisir, et al. v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
Case 3:19-cv-01484-WHA Document 22 Filed 05/03/19 Page 5 of 6




            EXHIBIT 1
DocuSign Envelope ID: 037836EF-5E32-4A86-91EB-41E95793EF2C
                         Case 3:19-cv-01484-WHA Document 22 Filed 05/03/19 Page 6 of 6
                                                     OPT-IN CONSENT FORM
                                    Paul Monplaisir v. Integrated Tech Group, LLC (ITG)
                                  United States District Court, Northern District of California

                                                      Complete And Submit To:

                                                      Carolyn Hunt Cottrell, Esq.
                                                       SCHNEIDER WALLACE
                                                       COTTRELL KONECKY
                                                           WOTKYNS LLP
                                                     2000 Powell Street, Suite 1400
                                                      Emeryville, California 94608

                                                                      OR

                                                     Sarah R. Schalman-Bergen
                                                  BERGER & MONTAGUE, P.C.
                                                   1818 Market Street, 36th Floor
                                                  Philadelphia, Pennsylvania 19103

              Name:                                                    Date of Birth:
              $     )&
                                                     (Please Print)

              Address:                                                 Phone No. 1:
                                                                       Phone No. 2:
                                                                       E-mail Address


                                        CONSENT TO JOIN COLLECTIVE ACTION
                               Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.    I consent and agree to pursue my claims relating to and arising from Defendant Integrated Tech Group (ITG) alleged
            violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-referenced
            litigation.

      2.    I have worked as a/an (title) &-"(##(               for Defendant in (city, state) %,)(.#&& &
             #'# &,-*&'" &                                                 
                                                   from approximately on or about (date) _____________    to approximately
                                
            on or about (date) ______________.

      3.    I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
            1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
            bound by any judgment of the Court or any settlement of this action.

      4.    I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger & Montague to
            prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
            in this litigation.



                  
                                               (Date Signed)                                              (Signature)

                                                           **IMPORTANT NOTE**
             Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
